  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                   Page 1 of 15 PageID 2721



                           United States District Court
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DMSION

 HOUSING SERVICES, INC.                          §
                                                 §
 V.                                              §         CIVIL ACTION NO. 3:20-CV-1274-S
                                                 §
 ALDEN TORCH FINANCIAL, LLC, et al.              §

                          MEMORANDUM OPINION AND ORDER

       The Court sua sponte reviews whether it has subject-matter jurisdiction over this civil

action. For the reasons below, the Court concludes that it does not and REMANDS the case.

                         I.        PROCEDURAL BACKGROUND

       This case was removed from the 193rd Judicial District Court of Dallas County based on

diversity jurisdiction. Notice of Removal of Civil Action [ECF No. I]. It is undisputed that

Plaintiff Housing Services, Inc. ("Plaintiff'' or "HSf') is a Texas citizen. Id.    ~   5. Although

Defendants Highland Gardens, LP, Oak Hollow Housing, LP, TX Hillside Apartments, LP, and

TX Bluffview Housing, LP appear to be Texas citizens based on factual allegations contained in

Plaintiff's Original Petition, id. at 27-28, Defendants assert that complete diversity of citizenship

exists because these Defendants are improperly joined, id.   ~   IO. While Defendants concede that

TX Hillside Apartments, LP ("TX Hillside") is a Texas citizen, they assert that the remaining

defendants are not Texas citizens. Id. Shortly after removal, Plaintiff filed a motion to remand

[ECF No. 13], which the Court denied on the basis that Plaintiff's Original Petition did not state a

claim against TX Hillside-the only Defendant the parties agree is a Texas citizen- and was,

therefore, improperly joined. Mem. Op. and Order ("Prior Opinion") [ECF No. 47].

        After obtaining leave of Court, Plaintiff filed its First Amended Complaint (" Amended

Complaint"), First. Am. Compl. ("Comp!.") [ECF No. 27], which Defendants did not oppose,

Tr. June 22, 2020 Hr' g at 2: 1-8. Defendants have since filed their respective motions to dismiss
    Case 3:20-cv-01274-S Document 61 Filed 01/31/21                 Page 2 of 15 PageID 2722


the Amended Complaint. See LP Defendants' Motion to Dismiss Plaintiff's First Amended

Complaint Pursuant to FRCP 12(b)(6) [ECF No. 34]; Defendant Alden, LP's Motion to Dismiss

Plaintiffs First Amended Complaint Pursuant to FRCP 12(b)(6) [ECF No. 36]; Defendant Grand

Marais, LLC's Motion to Dismiss Plaintiffs First Amended Complaint Pursuant to FRCP 12(b)(6)

[ECF No. 38]; and Defendant Alden Torch Financial, LLC' s Motion to Dismiss Plaintiffs First

Amended Complaint Pursuant to FRCP 12(b)(6) [ECF No. 40]. In reviewing the Amended

Complaint and the motions to dismiss, the Court recognized that the parties may not be completely

diverse and, therefore, must sua sponte revisit its basis for subject-matter jurisdiction.

                            II.       FACTUAL BACKGROUND

       Plaintiff claims that it has been a co-general partner of the LP Defendants1 since April 30,

2008. See Compl. ,i 17. Plaintiff disputes the validity of subsequent changes to the general

partners. Id. ,i,i 6-12. According to Plaintiff, Defendant Grand Marais, LLC ("Grand Marais")

filed documents with the Texas and Colorado Secretaries of State in April 2017, indicating that

Grand Marais had become a co-general partner of each LP Defendant. See id ,-i,-i 19, 21 . Plaintiff

claims it did not sign or otherwise approve these documents and disputes that its consent was not

required to make these changes.       Id ,i,i 6-12, 22.   The LP Defendants claim that Plaintiff

subsequently withdrew as a co-general partner from all of the LP Defendants, LP Defs.' Br. in

Supp. of Mot. to Dismiss ("LP Defs.' Mot. to Dismiss") [ECF No. 35] 1, which Plaintiff disputes.

Compl. ,i,i 6-12.    The parties also dispute who the current general partners are of the LP

Defendants. Compare Compl. ,i,i 6- 12, with Notice of Removal ,-i 10.




1
 The "LP Defendants" are: Highland Gardens, LP; Tahoe Housing, LP; Oak Hollow Housing, LP; TX Hillside
Apartments, LP; TX Blu:ffview Housing, LP; Escondido Housing, LP; and Colorado Creekside Housing, LP.
Compl. ,i 16.


                                                  2
  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                          Page 3 of 15 PageID 2723


         Prior to these disputes, Plaintiff loaned the following amounts ("Loans") to each LP

Defendant on unspecified dates:

          LP Defend ant                                             Loan Amount

          Highland Gardens, LP                                      $500,000

          Tahoe Housing, LP                                         $500,000

          Oak Hollow Housing, LP                                    $450,000

          TX Hillside Apartments, LP                                $471,916

          TX Bluffview Housing, LP                                  $500,000

          Escondido Housing, LP                                     $300,000

          Colorado Creekside Housing, LP                            $300,000

Compl.   ~   16. The Loans were evidenced by written promissory notes ("Notes") made payable to

Plaintiff by each LP Defendant and were secured by a deed of trust or subordinate deed of trust

("Deeds of Trust" ) on real estate owned by each LP Defendant. Id.

         Subsequent to when Grand Marais purportedly became a co-general partner of the LP

Defendants, Plaintiff claims the Defendants schemed to eliminate the Loans without having to

repay Plaintiff. Id.   ~   24. During this time, Plaintiff states that Lee Anderson ("Anderson") was

the Director of Affordable Housing of HSI. Id.     ~   18. In furtherance of the scheme, Plaintiff asserts

that Ryan Trane ("Trane"), an Alden Torch Financial, LLC (" Alden Torch") representative,

contacted Anderson in August 2017, to discuss assigning the Notes to Alden Torch or one of its

affiliated entities. See id.   ~   25.

         After discussing the matter with Trane, Anderson (purportedly on behalf of HSI) assigned

the Notes and Deeds of Trust to Grand Marais. Id.          ~~ 26,   38. Although Anderson has since passed

away, Plaintiff believes Trane knowingly made misrepresentations to Anderson to induce




                                                       3
      Case 3:20-cv-01274-S Document 61 Filed 01/31/21               Page 4 of 15 PageID 2724


Anderson to assign the Notes and Deeds of Trust to Grand Marais so that the LP Defendants would

not have to repay the Loans. See id. ~,i 24, 47-48. Specifically, Plaintiff believes that Trane told

Anderson that any funds Plaintiff received from the LP Defendants under the Notes would have to

be repaid to the City of Dallas. Id ,i 47. Plaintiff alleges that this representation was false, Trane

knew it was false, and Anderson was fraudulently induced to assign the Notes on the basis of

Trane's misrepresentation. Id        Importantly, Plaintiff asserts that Anderson lacked corporate

authority to execute the assignments on behalf of HSI. Id ,i 55.

          In support, Plaintiff attaches a sworn affidavit from James R. Fisher II ("Fisher"), who

Plaintiff claims was assisting Anderson with compliance during this time frame and has knowledge

about the factual circumstances at issue. Id ,i,i 27-28. Fisher states in his affidavit, among other

things, that he saw email correspondence between the Alden Torch representative and Anderson

that supports Plaintiffs assertions, as indicated by the following excerpt from Fisher' s affidavit:

          The Alden Torch representative stated in the email that any funds that HSI received
          from the debtors on these notes would have to be repaid to the City of Dallas. I
          believe, in hindsight, Alden Torch actually meant to say that the money would have
          to be turned over to the Federal Home Loan Bank of Dallas ("FHLB"). Regardless
          the net affect represented to HSI and Lee Anderson was the notes would never
          generate any net cash for the 501 C 3 non-profit. That e-mail is false and misled
          [HSI] as to the value and liquidity of the notes and mortgages. Lee Anderson relied
          on that written representation to my knowledge and understanding based upon my
          discussions with Lee Anderson in the ordinary course of our business relationship
          at that time.

Id.   ii 28.
           After Anderson assigned the Notes, Plaintiff claims the LP Defendants sold the real estate

that secured the Loans. Id. ,i 43 . As a result of the alleged scheme, Plaintiff claims it never

received repayment of the Loans from the LP Defendants or any other entity, and did not receive

any proceeds from the sale of real estate that secured the Loans. See id. ~,i 50-5 1. Plaintiff

maintains that all of the Defendants are affiliated and benefitted from the alleged fraud because as



                                                   4
     Case 3:20-cv-01274-S Document 61 Filed 01/31/21                     Page 5 of 15 PageID 2725


a result of the scheme, the money the LP Defendants owed to HSI was kept within the " Alden

family of companies." Id         ,r,r 2, 44-45, 51-52; Resp . to Alden Mot. to Dismiss [ECF No. 48] ,r 38.
        Based on the foregoing allegations, Plaintiff alleges damages in excess of $3,000,000 and

brings the following claims: (1) common law fraud; (2) conspiracy to commit fraud; and (3) unjust

enrichment.      Comp!.   ,r,r   45-53, 56.   Plaintiff also alleges that the Note and Deed of Trust

assignments are invalid and unenforceable because: (1) Plaintiff did not receive consideration for

the assignments; and (2) Anderson did not have authority to bind Plaintiff to the assignments.

Id   11 54-55.   Accordingly, in addition to seeking monetary relief, Plaintiff seeks a declaratory

judgment that, among other things, the Note and Deed of Trust assignments to Grand Marais are

void, invalid, and unenforceable. Id. ~ ~ 57-59. Defendants move to dismiss Plaintiffs claims

principally on the grounds that Plaintiff fails to state a claim under Rule 12(b)(6) and fails to meet

Rule 9(b )'s heightened pleading standard for fraud.

                                    ID.        LEGAL STANDARD
        A civil action brought in state court may be removed to the district court where such action

is pending if the district court has original jurisdiction. 28 U.S.C. § 1441(a). The removing party

bears the burden to show that federal jurisdiction is proper. Lone Star OBIGYN Assocs. v. Aetna

Health Inc. , 579 F .3d 525, 528 (5th Cir. 2009) (citation omitted). All contested factual issues and

state-law ambiguities are resolved in plaintiff's favor. Gasch v. Hartford Acc. & lndem. Co. , 491

F .3d 278, 281 (5th Cir. 2007) (citation omitted). Because removal raises significant federalism

concerns, removal is strictly construed and any doubt about the propriety of removal jurisdiction

is resolved in favor of remand. See id. at 281-82 ( citations omitted). The two principal bases upon

which a district court may exercise removal jurisdiction are : (1) the existence of a federal question,

see 28 U.S.C. § 1331; and (2) complete diversity of citizenship among the parties, see 28 U.S .C.




                                                       5
   Case 3:20-cv-01274-S Document 61 Filed 01/31/21                     Page 6 of 15 PageID 2726



§ 1332. Hutchins Warehouse Ltd Partners v. Am. Auto. Ins. Co., Civil Action No. 3:16-cv-3336-

G, 2017 WL 2691315, at *1 (N.D. Tex. June 22, 2017).

        If a defendant has the same citizenship as the plaintiff, a federal court can exercise removal

jurisdiction over the action if it finds that the plaintiff improperly joined the non-diverse defendant.

Id "When a defendant removes a case to federal court on a claim of improper joinder, the district

court's first inquiry is whether the removing party has carried its heavy burden of proving that the

joinder was improper." Smallwood v. Ill. Cent. R.R. Co., 385 F .3d 568, 576 (5th Cir. 2004) (en

bane). There are two ways to establish improper (or fraudulent) joinder: (1) actual fraud in the

pleading of jurisdictional facts; or (2) inability of plaintiff to establish a cause of action against the

non-diverse party in state court. Id. at 573 (citation omitted). In making this inquiry, the court

conducts a Rule 12(b)(6)-type analysis to determine whether there is no reasonable basis for the

court to predict that a plaintiff may recover against the non-diverse defendant. Id. at 573. A court

need only decide whether there is a reasonable basis that a plaintiff can recover against a non-

diverse defendant on any one of its claims, not all of them . Malone v. Blue Cross & Blue Shield

ofTex., Inc., Civil Action No. 3:18-cv-2757-K, 2019 WL 4192286, at *2 (N.D. Tex. Sept. 3, 2019)

(citingSmith-Manningv. State Farm Lloyds, Civ. Action No. 3:13-cv-3056-M, 2013 WL 5637539,

at *2 (N.D. Tex. Oct. 14, 2013)). This analysis does not focus on the legal merits of the case.

Smallwood, 385 F.3d at 576.

        The fraudulent joinder doctrine, however, does not apply to joinders that occur after

removal . Cobb v. Delta Export, Inc. , 186 F.3d 675, 677 (5th Cir. 1999). " If after removal the

plaintiff seeks to join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permitjoinder and remand the action to the State court."

Id. (quoting 28 U.S.C. § 1447(e)).




                                                    6
  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                    Page 7 of 15 PageID 2727



                                     IV.         ANALYSIS

                A.      Sua Sponte Consideration of Subject-Matter Jurisdiction

        A court must raise the issue of subject-matter jurisdiction sua sponte at any time during the

course of litigation if it appears that subject-matter jurisdiction is lacking. See, e.g., Arbaugh v.

Y&H Corp., 546 U.S . 500, 506 (2006) (objection to a federal district court' s subject-matter

jurisdiction "may be raised by a party, or by a court on its own initiative, at any stage in the

litigation, even after trial and the entry of judgment"); Gonzalez v. Thaler, 565 U.S . 134, 141

(2012) (" Subject-matter jurisdiction can never be waived or forfeited .") ; United States v. Pipkin,

832 F . App' x 345, 346 (5th Cir. 2020) (per curiam) ("We must examine the basis of our

jurisdiction, sua sponte, if necessary .") (citing Mosley v. Cozby, 813 F .2d 659, 660 (5th Cir. 1987));

Un;on Planters Bank Nat 'l Ass 'n v. Salih, 369 F .3d 457, 460 (5th Cir. 2004) (noting that federal

courts are duty-bound to examine the basis for subject-matter jurisdiction sua sponte , even on

appeal) (citing, among other authorities, Steel Co. v. Otizensfor a Better Env 't, 523 U.S . 83, 94-

95 (1 998)); Bass v. Denney (In re Bass}, 171 F .3d 1016, 1021 (5th Cir. 1999) ("Federal courts

must be assured of their subject matter jurisdiction at all times and may question it sua sponte at

any stage of judicial proceedings.") (citation omitted). "If at any time before final judgment it

appears that the district court lacks subject-matter jurisdiction, the case shall be remanded ."

28 U.S .C. § 1447(c); McDonal v. Abbott Labs., 408 F.3d 177, 182 (5th Cir. 2005).

        The Fifth Circuit has indicated that removal jurisdiction is determined on the basis of

claims asserted in the state-court petition existing at the time of removal . See Cavallini v. State

FarmMut. Auto Ins. Co. , 44 F.3d 256, 264 (5th Cir. 1995). In Cavallini, the Fifth Circuit upheld

the district court' s decision not to consider a proposed amended complaint when ruling on a motion

to remand. Id at 264-65. At the time the district court ruled on the motion to remand, the live

pleading was the plaintiff's state-court petition because the di strict court had not granted plaintiff


                                                   7
  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                     Page 8 of 15 PageID 2728



leave to file an amended complaint. Id 258-59. Since Cavallini, courts in this Circuit have

considered whether an amended complaint can rehabilitate a previously deficient claim against a

non-diverse party who was present in the state-court petition. See, e.g. , LC Farms, Inc. v.

McGuffee, Civil Action No. 2:12-cv-165-SA-JMV, 2012 WL 5879433, *2 (N.D. Miss. Nov. 21,

2012).

         Multiple courts in this Circuit have sua sponte raised the issue of subject-matter jurisdiction

after finding that an amended complaint states a claim against a non-diverse defendant, even after

previously finding that the same non-diverse defendant was improperly joined. Petree v. Metro.

Lloyds Ins. Co. of Tex., Civil Action No. 3:16-cv-0735 -G, 2016 WL 4211764, at *2-3 (N.D. Tex.

Aug. 9, 2016) (remanding action sua sponte after previously denying plaintiffs' motion to remand

because amended complaint stated potential claim against a pre-existing, non-diverse defendant);

Hutchins Warehouse Ltd. Partners, 2017 WL 2691315, at *1-3 (same); Mills Grp. Ltd. v.

Oceanografia, S.A. de C. V., Civil Action No. H-08-3449, 2009 WL 3756931, at *2 (S.D. Tex.

Nov. 6, 2009) (same); see also Malone, 2019 WL 4192286, at *l (granting plaintiff's renewed

motion to remand on the basis that amended complaint, which was filed as a matter of course,

stated a claim against non-diverse defendants); Arrington v. Jackson Life Ins. Co. , Civil Action

No. 3:17-cv-0472-S, 2018 WL 5298388, at *1-5 (N.D. Tex. Oct. 25, 2018) (applying Hensgens

factors to plaintiff's request to join a pre-existing, previously dismissed defendant and new

defendant, finding that amended complaint stated a claim against both defendants, and remanding).

         In at least one case where, like here, the plaintiff received permission to amend its

complaint, the court remanded after finding that the amended complaint potentially stated a claim

against a previously dismissed, non-diverse defendant. Caruth v. Chubb Lloyd's Ins. Co. of Tex.,

3: l 7-CV-2748-G, 2018 WL 3934030, at* 1-4 (N.D. Tex. Aug. 16, 2018) (noting that plaintiff filed




                                                    8
  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                   Page 9 of 15 PageID 2729


an amended complaint after leave of court and remanding after finding that amended complaint

potentially stated a claim against a previously dismissed, non-diverse defendant); see also Haisley

v. Reeder, Civil Action No. 19-9224, 2021 WL 62399, * 1-3 (E.D. La. Jan. 7, 2021) (remanding

after granting plaintiffs motion to amend complaint, which was unopposed by defendants, and

finding that amended complaint stated additional claims against pre-existing defendant who had

previously settled).

                              B.      Citizenship of LP Defendants

       In its Original Petition, Plaintiff states that it is a co-general partner of Highland Gardens,

LP, Oak Hollow Housing, LP, TX Hillside, and TX Bluffview Housing, LP. Notice of Removal

27-28. In the Amended Complaint, Plaintiff clarifies that it has been the co-general partner of all

the LP Defendants since April 30, 2008, and disputes the validity of any subsequent withdrawal.

See Compl. ,i,i 17, 59. If Plaintiff is still a co-general partner, the LP Defendants would be Texas

citizens because the citizenship of a limited partnership is determined by the citizenship of its

partners, and Plaintiff is a Texas citizen. Harvey v. Grey Wolf Drilling Co. , 542 F.3d 1077, 1079

(5th Cir. 2008) ("The citizenship of a limited partnership is based on the citizenship of each of its

partners.") (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, (1990)).             Defendants,

however, aver that the LP Defendants (with the exception of TX Hillside) are not Texas citizens

because Plaintiff withdrew as a co-general partner and the current partners are not Texas citizens.

Notice of Removal ,i 1O; LP Defs.' Mot. to Dismiss 1. In support of this assertion, Defendants

refer to limited partnership agreement amendments, which purport to demonstrate that Plaintiff

withdrew as a co-general partner. Id. at 6 n.4. The amendments are signed by Anderson (allegedly

on behalf of HSI). App. to Defs.' Sur-Reply to Pl. 's Reply toDefs.' Resp. to Pl.'s Mot. to Remand

[ECF No. 33], Ex. A-4.




                                                  9
    Case 3:20-cv-01274-S Document 61 Filed 01/31/21                         Page 10 of 15 PageID 2730


           The issue here is that Plaintiff asserts that Anderson was not authorized to act on behalf of

Plaintiff See Comp!.~ 55 ("Lee Anderson was never an officer [of] HSI. He was never on the

HSI Board of Directors. For this reason, he did not have the authority to execute the assignments

of the notes and deeds of trust on behalf of HSI, and he was not authorized to bind HSI to these

assignments. The HSI Board never gave Mr. Anderson the authority to execute the assignments,

and the HSI Board never approved the assignments. No officer of HSI ever gave Anderson the

authority to execute the assignments and no officer ever approved the assignments."); see also

id   ~~   42, 59. Thus, it is unclear whether any of the documents signed by Anderson bind Plaintiff.

           In response, Defendants insist that Anderson was authorized because he allegedly acted on

behalf of Plaintiff for many years2 and signed IRS Form 990 stating that he was a principal officer

and executive director of HSI. Def. Grand Marais's & the LP Defs.' Br. in Supp. of their Mots. to

Dismiss [ECF No. 52]       ~~   18-19. In support, the LP Defendants cite an IRS webpage stating that:

" Some members of the public rely on Form 990 or Form 990-EZ as their primary or sole source

of information about a particular organization." Id at 19. This proposition is of questionable legal

weight, and Defendants have not cited any statutory or case law authority-nor is the Court aware

of the existence of such authority-indicating that statements made on Form 990 definitively prove

an individual's authority to transact on a corporation's behalf, particularly with respect to

transactions that are unrelated to IRS filings.

           According to Article 6 of Plaintiff's Restated Certificate of Formation filed with the Texas

Secretary of State (" Articles"), "the board of directors shall govern and manage the affairs of the

corporation." Compl., Ex. 29. Article 6 further states that "[t]he board of directors may vest



2
 Although this statement possibly alludes to the concept of apparent authority, Defendants have not briefed apparent
authority, and it would be inappropriate to address apparent authority considering the incomplete record before the
Court.


                                                        10
    Case 3:20-cv-01274-S Document 61 Filed 01/31/21                           Page 11 of 15 PageID 2731


management responsibility for selected matters in committees, officers, offices, and employees of

the corporation, as deemed appropriate from time to time." Id The Articles do not indicate that

Anderson was an officer, member of the board of directors, or authorized representative. Id Nor

have the parties submitted (or alleged the existence of) corporate documentation demonstrating

that the board of directors authorized Anderson to act on behalf of HSI ( e.g., bylaws, written

resolutions of the board of directors, or corporate minutes).                        Without proper corporate

documentation demonstrating that Anderson was duly authorized by the board of directors to act

on behalf of Plaintiff (and given Plaintiff's assertion that Anderson was not so authorized), the

Court cannot determine at this stage of the litigation whether Plaintiff properly withdrew as a co-

general partner of the LP Defendants. Therefore, the Court resolves these contested issues of

material fact in Plaintiff's favor. 3

                                         C.       Common Law Fraud

        In its Response to the LP Defendants' motion to dismiss, Plaintiff clarifies that it alleges a

fraud claim solely against Alden Torch.4 Resp . to LP Defs.' Mot. to Dismiss [ECF No. 50]                         ,r 1.
With respect to whether the Amended Complaint states a potential conspiracy to commit fraud

claim against the LP Defendants, the Court first considers whether the Amended Complaint states

a potential fraud claim because conspiracy to commit fraud is derivative of fraud. In Texas, the

elements of common law fraud are: " a material misrepresentation, which was false, and which was

either known to be false when made or was asserted without knowledge of its truth, which was




3
 Even if the LP Defendants (except TX Hillside) a.re not Texas citizens, the result of this Opinion would not change
because TX Hillside is undisputedly a Texas citizen.
4
  The parties do not dispute that Texas law applies to Plaintiff's claims and cite primarily to Texas law. When parties
fail to raise choice-of-law issues, the Court need not raise the issue sua sponte and the parties are deemed to have
acquiesced to the law of the forum. Nova Consulting Grp., Inc. v. Eng'g Consulting Servs., Ltd. , No. Civ.
SA03CA305FB, 2005 WL 27088 11, at *6 (W.D. Tex. June 3, 2005) (citation omitted), report and recommendation
adopted, 2005 WL 8156326 (W.D. Tex. Sept. 28, 2005).


                                                          11
    Case 3:20-cv-01274-S Document 61 Filed 01/31/21                             Page 12 of 15 PageID 2732


intended to be acted upon, which was relied upon, and which caused injury." 5 Zorilla v. Aypco

Constr. IL LLC, 469 S.W. 3d 143, 153 (Tex. 2015) (quoting Formosa Plastics Corp. USA v.

Presidio Eng'rs & Contractors, Inc., 960 S.W.2d 41 , 47 (Tex. 1998)) (internal quotation marks

omitted). Taking Plaintiffs allegations as true and drawing all reasonable inferences in Plaintiff's

favor, the Court finds that Plaintiff has alleged sufficient facts to state a fraud claim against AJden

Torch.

                                     D.       Conspiracy to Commit Fraud

         Plaintiff alleges conspiracy to commit fraud against all Defendants. Pl.' s Resp . to AJ den

Torch & Alden Mots. to Dismiss ,r 38. Under Texas law, the elements of conspiracy are: (1) two

or more persons; (2) an object to be accomplished (in this case fraud); (3) a meeting of the minds

on the object or course of action; (4) one or more unlawful , overt acts; and (5) damages as a

proximate result. Operation Rescue-Nat '/ v. Planned Parenthood of Rous. and Se. Tex. , 975

S.W.2d 546, 553 (Tex. 1998); Apani Sw., Inc. v. Coca-Cola Enters., Inc., 300 F.3d 620, 635 (5th

Cir. 2002) (quoting Massey v. Armco Steel Co., 652 S.W.2d 932, 934 (Tex. 1983)). Because

conspiracy to commit fraud is a derivative claim of fraud, a conspiracy claim cannot survive in the

absence of a valid underlying fraud claim. See, e.g., Allstate Ins. Co. v. Receivable Fin. Co., L.L. C.,

501 F.3d 398, 414 (5th Cir. 2007) (citation omitted). A co-conspirator' s liability does not depend

on whether it committed the underlying fraud . See United Biologics, L.L. C. v. Allergy & Asthma

Network/Mothers ofAsthmatics, Inc. , 819 F. App' x 204, 209 (5th Cir. 2020) ("Under Texas law,


5
 The parties dispute whether justifiable reliance is an element of fraud. Texas courts have made it clear that justifiable
reliance is, in fact, a required clement. See, e.g., Barrow-Shaver Res. Co. v. Carrizo Oil & Gas, Inc. , 590 S.W.3d 471,
496 (Tex. 2019). However, justifiable reliance is generally a question of fact. Id. at 497 (citation omitted); Jacked
Up, L.L. C. v. Sara Lee Corp., 854 F .3d 797, 811 (5th Cir. 2007) (citation omitted). For that reason, it is generally
more appropriate to decide justifiable reliance after the factual record has been developed. See Cho v. Wells Fargo
Bank, N.A., Civil Action No. 4: 16-CV-00256-ALM-CAN, 2017 WL 989303, *6 (E.D. Tex. Feb. 17, 2017) (citing,
among other authorities, M ilton v. U.S. Bank Nat '! Ass 'n, 508 F. App' x 326, 330 (5th Cir. 201 3)). Based on the
incomplete and underdeveloped factual record, the Court finds that it is inappropriate to determine justifiable reliance
at this early stage.


                                                           12
  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                  Page 13 of 15 PageID 2733


'a defendant's liability for conspiracy depends on participation in some underlying tort for which

the plaintiff seeks to hold at least one of the named defendants liable."') (citation omitted)

(emphasis in original). Taking Plaintiffs allegations as true and drawing all reasonable inferences

in Plaintiffs favor, the Court finds that Plaintiff has alleged sufficient facts to state a conspiracy

claim against the LP Defendants.

       The Court need not consider Plaintiffs remaining claims because the Court has found that

the Amended Complaint states at least one viable claim against a non-diverse defendant. Malone,

2019 WL 4192286, at *2 (citing Smith-Manning, 2013 WL 5637539, at *2). Therefore, there is

not complete diversity of the parties as required by 28 U.S.C. § 1332.

                                           E.     Joinder

        Given that the Court previously found that TX Hillside was improperly joined (which was

tantamount to dismissing Plaintiffs claims against TX Hillside without prejudice, see Int 'l Energy

Ventures Mgmt., L.L.C. v. United Energy Grp. Ltd., 818 F.3d 193,209 (5th Cir. 2016)), the Court

construes Plaintiffs Amended Complaint as a motion to join TX Hillside. See Thomas v. Exxon

Mobil Cmp., Civil Action No. 16-15750, 2017 WL 3235444, at * 2 (E.D. La. July 31 , 2017)

(treating motion to amend as motion to add defendant after earlier finding of fraudulent joinder

and analyzing amendment under 28 U.S.C. 1447(e)); Bonilla v. America 's Servicing Co. , Civil

Action No. H-12- 0409, 2012 WL 1552029, at *l (S.D. Tex. Apr. 30, 2012) (noting court

previously construed amended complaint as motion to amend to join non-diverse defendant).

Although not addressed previously, the Court finds that the remaining LP Defendants were also

improperly joined under the Original Petition for the same reasons explained in the Prior Opinion

with respect to TX Hillside. Prior Op. 4-5. Thus, the Court also construes Plaintiffs Amended

Complaint as a motion to join the remaining LP Defendants.




                                                  13
  Case 3:20-cv-01274-S Document 61 Filed 01/31/21                  Page 14 of 15 PageID 2734


       In determining whether to permit or deny joinder, courts in the Fifth Circuit balance four

non-exclusive factors. See Hensgens v. Deere & Co. , 833 F.2d 1179, 1182 (5th Cir. 1987). The

enumerated factors are: "the extent to which the purpose of the amendment is to defeat federal

jurisdiction, whether plaintiff has been dilatory in asking for amendment, whether plaintiff will be

significantly injured if amendment is not allowed, and any other factors bearing on the equities."

Id If the court, upon balancing the equities, permits joinder of a non-diverse defendant, it must

remand to state court. Id If it does not permit joinder, the federal court retains jurisdiction. Id.

       The first factor weighs in favor of joinder because the LP Defendants were included as

defendants in the Original Petition and the Court finds that Plaintiff may have a valid cause of

action against the LP Defendants. Arrington, 2018 WL 5298388, at *3 (citations omitted). The

second factor also weighs in favor of joinder because Plaintiff was not dilatory in seeking

amendment. See Elec. Or. [ECF No. 26] (noting Plaintiff sought leave to amend on June 22,

2020- just over one month after the removal date). The third factor also weighs in favor ofjoinder

because denial of joinder would force Plaintiff to pursue its claims against the LP Defendants in

parallel state proceedings, leading to judicial inefficiency and the possibility of conflicting

outcomes. Arrington, 2018 WL 5298388, at *4 (citations omitted). The fourth factor is neutral

because granting joinder would deprive Defendants of a federal forum, but that factor is likely

present in every case in which a plaintiff seeks to add a non-diverse defendant. Id at *5 (citations

omitted). After balancing the Hensgens factors, the Court finds they cumulatively favor joinder.

Therefore, the Court shall allow the joinder of the LP Defendants. As a result, the Court is divested




                                                  14
    Case 3:20-cv-01274-S Document 61 Filed 01/31/21                            Page 15 of 15 PageID 2735


of its subject-matter jurisdiction, and the case must be remanded back to the court from which it

came. 6 28 U.S.C. § 1447(e).

                                         V.           CONCLUSION

        For the reasons discussed above, LP Defendants' Motion to Dismiss Plaintiff's First

Amended Complaint Pursuant to FRCP 12(b)(6) [ECF No. 34]; Defendant Alden, LP's Motion

to Dismiss Plaintiff's First Amended Complaint Pursuant to FRCP 12(b)(6) [ECF No. 36];

Defendant Grand Marais, LLC' s Motion to Dismiss Plaintiffs First Amended Complaint Pursuant

to FRCP 12(b )(6) [ECF No. 38]; and Defendant Alden Torch Financial, LLC' s Motion to Dismiss

Plaintiffs First Amended Complaint Pursuant to FRCP 12(b)(6) [ECF No. 40] are DENIED as

moot, and this case is REMANDED to the 193rd Judicial District Court of Dallas County, Texas,

for further proceedings.

         SO ORDERED.

         SIGNED January 31, 2021 .



                                                                  ~c/4L-_
                                                                 KAREN GREN SCHOLER
                                                                 UNITED STATES DISTRICT JUDGE




6
  A court in this Circuit recently addressed a factual situation similar to the one confronting this Court. Haisley, 2021
WL 62399. In Haisley, a diverse defendant removed and asserted that the court had diversity jurisdiction, despite the
presence of a non-diverse defendant, because the non-diverse defendant had settled and, therefore, was improperly
joined. Id. at * 1. Plaintiff subsequently filed a motion to amend his complaint, to which defendants did not object,
and the court granted the motion. Id. The amended complaint stated new clain1s against the non-diverse defendant
and the court remanded. Id. at * 1-4. The court explained that the fraudulent joinder doctrine did not apply post-
removal. Id. at *3. In explaining its ruling, the court stated that the court lost subject-matter jurisdiction once it
granted the amendment ( effectively allowing plaintiff to join new claims against the non-diverse defendant), and that
the non-diverse defendant must contest post-removal joinder before the court allows amendment of the complaint.
See id. Here, like in Haisley , Defendants stated they had "no objection" when Plaintiff requested leave to file the
Amended Complaint. Tr. June 22, 2020 Hr' g at 2:1-8. Thus, in the alternative, the Court finds tl1at it lost subject-
matterjurisdiction when the Plaintiff filed the Amended Complaint, and remand is required. See 28 U.S.C. § 1447(e).


                                                           15
